Filed 1/15/19 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2019 ND 2







Samantha DeLong, 		Plaintiff and Appellant



v.



Darrell Selfree Shields, Jr., 		Defendant

and

State of North Dakota,				      Statutory Real Party in Interest









No. 20180198







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



Rachel E. Thomason, Bismarck, ND, for plaintiff and appellant; submitted on brief.



Darrell Selfree Shields, Jr., defendant; no appearance.



State of North Dakota, statutory real party in interest; no appearance.

DeLong v. Shields

No. 20180198



Per Curiam.

[¶1]	
Samantha DeLong appeals from a district court order and judgment awarding Darrell Selfree Shields unsupervised parenting time of D.J.S., a minor child. 
 DeLong argues the district court erred in applying the best interest factors and in awarding Shields unsupervised parenting time.  A district court’s decision on primary residential responsibility and parenting time are reviewed under the clearly erroneous standard.  
Rebenitsch v. Rebenitsch
, 2018 ND 48, ¶ 4, 907 N.W.2d 41.  The court’s findings on the best interest factors and its award of unsupervised parenting time to Shields were not clearly erroneous.  
Follman v. Follman
, 2017 ND 58, 891 N.W.2d 778.  The judgment is summarily affirmed under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte